DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-4 have been cancelled. Claims 5-12 have been added. Thus, claims 5-12 are presented for examination.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) 
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 

Claims 5-12 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 9-16 of US Patent No. 10,873,492.
Although the claims at issue are not identical, they are not patentably distinct from each other because claims of the instant application and/or claim of the co-pending application merely broaden the scope of the claims of the co-pending applications and/or claims of the instant application. It has been held that the omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before (See MPEP §804.II.B.1 and §2144.04 IIA).

Instant 17/091,200
US Patent 10,873,492
5. (New) A transmission method, comprising: modulating quadrature phase shift keying (QPSK) points sl(i) by using bits of a first stream and 16 quadrature amplitude modulation (QAM) points s2(i) by using bits of a second stream, where i is an integer greater than or equal to 0; converting the QPSK points sl(i) and the 16-QAM points s2(i) to first converted points zl(i) and second converted points z2(i), the first converted points zl(i) and the second converted points z2(i) satisfying Equation (1), wherein the Equation (1) is defined as: where y(i) is a function represented by e6(0, where S(i) is a real value incremented by a constant value for every i, a value of y(i) periodically varies with a period of N, where N is 8; generating an orthogonal frequency division multiplexing (OFDM) symbol that includes the first converted points zl(i) and the second converted points z2(i); and transmitting the symbol using a plurality of antennas
9. (New) A transmission method, comprising: modulating quadrature phase shift keying (QPSK) points sl(i) by using bits of a first stream and 16 quadrature amplitude modulation (QAM) points s2(i) by using bits of a second stream, where i is an integer greater than or equal to 0; converting the QPSK points sl(i) and the 16-QAM points s2(i) to first converted points zl(i) and second converted points z2(i), the first converted points zl(i) and the second converted points z2(i) satisfying Equation (1), wherein the Equation (1) is defined as: where y(i) is a function represented by &(, where 6(i) is a real value incremented by a constant value for every i, a value of y(i) periodically varies with a period of N, where N is 8; and transmitting the first converted points zl(i) and the second converted points z2(i) using a plurality of antennas.
6. (New) A transmission device, comprising: a mapper that, in operations, modulates quadrature phase shift keying (QPSK) points sl(i) by using bits of a first stream and 16 quadrature amplitude modulation (QAM) points s2(i) by using bits of a second stream, where i is an integer greater than or equal to 0; a signal processor that, in operation, converts the QPSK points sl(i) and the 16-QAM points s2(i) to first converted points zl(i) and second converted points z2(i), the first converted points zl(i) and the second converted points z2(i) satisfying Equation (1), wherein the Equation (1) is defined as: where y(i) is a function represented by ej, where S(i) is a real value incremented by a constant value for every i, a value of y(i) periodically varies with a period of N, where N is 8; a generator that, in operation, generates an orthogonal frequency division multiplexing (OFDM) symbol that includes the first converted points zl(i) and the second converted points z2(i); and a transmitter that, in operation, transmits the symbol using a 


10. (New) A transmission device, comprising: a mapper that, in operation, modulates quadrature phase shift keying (QPSK) 

11. (New) A reception method, comprising: obtaining reception signals by receiving first converted signals zl(i) and second converted signals z2(i) transmitted by using plurality of antennas, where i is an integer greater than or equal to 0, wherein the first converted signals zl(i) and the second converted signals z2(i) are generated by converting quadrature phase shift keying (QPSK) points sl(i) and 16 quadrature amplitude modulation (QAM) points s2(i), the QPSK points sl(i) are modulated by using bits of a first stream and the 16-QAM points s2(i) are modulated by using bits of a second stream, the first converted points zl(i) and the second converted points z2(i) satisfy Equation (1), wherein the Equation (1) is defined as: where y(i) is a function represented by ei), where 6(i) is a real value incremented by a constant value for every i, a value of y(i) periodically varies with a period of N, where N is 8; and demodulating the reception signals according to the conversion applied to the QPSK points sl(i) and the 16-QAM points s2(i).
8. (New) A reception device, comprising: a receiver that, in operation, obtains a reception signal by receiving an 


13. (New) The transmission method of claim 9, wherein the constant value is 27/N.
10. (New) The transmission device of claim 6, wherein the constant value is 27/N.
14. (New) The transmission device of claim 10, wherein the constant value is 27/N.
11. (New) The reception method of claim 7, wherein the constant value is 27/N.
15. (New) The reception method of claim 11, wherein the constant value is 27/N.
12. (New) The reception device of claim 8, wherein the constant value is 27/N.
16. (New) The reception device of claim 12, wherein the constant value is 27/N.


Claim Rejections - 35 USC § 112 – Second Paragraph
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 5-6, 9-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

For claim 5:
In last line, it is unclear whether it should be “the OFDM symbol”, otherwise it would lack of antecedent basis.

For claim 6:
In last line, it is unclear whether it should be “the OFDM symbol”, otherwise it would lack of antecedent basis.

For claims 9-10:
These claims are also rejected as they depend upon a rejected claim.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

1.	Eliaz US Patent Application Publication No. 2014/0269861 teaches constellation map optimization for highly spectrally efficient communications.

2.	Grigoryan et al. US Patent Application Publication No. 2011/0255870 

3.	Murakami et al. US Patent Application Publication No. 2018/0316399 teaches signal generating method and signal generating apparatus.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FABRICIO R MURILLO GARCIA whose telephone number is (571)270-5708. The examiner can normally be reached 9-5pm.
To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam K Ahn can be reached on 5712723044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

March 24, 2022
/FABRICIO R MURILLO GARCIA/Primary Examiner, Art Unit 2633